       Case 4:19-cv-00045-DWM Document 30 Filed 08/03/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


GREGORY GRIFFIN and JENNIFER                         CV 19–45–GF–DWM
GRIFFIN,

            Plaintiffs,
                                                            ORDER
      vs.

CASCADE COUNTY, CHRISTOPHER
HALE, LANDON KOTESKEY, and
DOES 1-10,

            Defendants.


     The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this     31st   day of July, 2020.



                                                                   13:40 PM
                                      Donald W. Molloy, District Judge
                                      United States District Court
